Citation Nr: 0839117	
Decision Date: 11/13/08    Archive Date: 11/20/08

DOCKET NO.  00-13 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than March 30, 
1999, for the assignment of a 30 percent disability rating 
for a cervical spine disability. 
 
2.  Entitlement to an increased rating in excess of 10 
percent for a folliculitis skin condition.


REPRESENTATION

Appellant represented by:	Commonwealth of Pennsylvania 
Department of Military Affairs


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
January 1974 and from February 1985 to October 1992. 
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 
 
By way of an August 1999 rating action, the RO awarded the 
veteran an increased rating of 20 percent for his service-
connected cervical spine disability, effective March 30, 1999 
(the date of receipt of the claim for increase).  The veteran 
timely perfected an appeal with respect to both the assigned 
rating and effective date.  During the pendency of this 
appeal, the RO, in an April 2000 rating action, increased the 
rating for the veteran's cervical spine disability from 20 to 
30 percent, effective March 30, 1999.  In correspondence 
received in April 2000 and June 2000, the veteran stated that 
he is satisfied with the 30 percent rating but that he 
continued to disagree with the assigned effective date.  As 
such, the issue of entitlement to an effective date earlier 
than March 30, 1999, for the assignment of a 30 percent 
rating for a cervical spine disability remains in 
controversy, and thus it is a viable issue for appellate 
consideration by the Board. 
 
By the same rating decision, dated in August 1999, the RO 
also proposed to reduce the rating for the veteran's service-
connected folliculitis skin condition from 10 to zero percent 
(noncompensable).  In September 1999, the veteran submitted a 
notice of disagreement (NOD) with this proposed reduction.  
In a March 2000 rating decision, the RO reduced the veteran's 
rating for folliculitis from 10 percent to noncompensable, 
effective June 1, 2000.  A statement of the case (SOC) was 
issued in April 2000.  The veteran then filed a substantive 
appeal in this matter in June 2000.  In an October 2006 
Supplemental Statement of the Case (SSOC) and June 2006 
rating decision, a clear and unmistakable error was found in 
the evaluation of folliculitis and in the evaluation of the 
benign growth on posterior neck, and a retroactive increased 
evaluation to 10 percent disabling was established from 
December 3, 1993.  By the same June 2006 rating decision, the 
RO increased the evaluation of degenerative arthritis of the 
cervical spine status post neck surgery from 30 percent 
disabling to 50 disabling, effective May 2, 2003.  Therefore, 
the Board construes this issue as listed on the title page. 
 
The veteran was scheduled for an August 2005 Travel Board 
hearing; however, the record shows that he did not report to 
that hearing.  Thus, his request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2007).
 
In March 2003 and November 2005, the Board remanded the 
appeal for further development.

The issue of entitlement to an increased rating in excess of 
10 percent for a folliculitis skin condition is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO awarded service 
connection for a cervical spine disability and assigned an 
initial 10 percent rating, effective December 3, 1993, the 
date of his original service-connection claim.  In August 
1995, the RO notified the veteran of this decision.  The 
veteran did not file an appeal disputing either the effective 
date or the disability rating assigned in the August 1995 
decision.

2.  On March 30, 1999, the RO received from the veteran a new 
claim for an increased rating for a cervical spine 
disability.

3.  In an August 1999 rating decision, the RO granted an 
increased schedular rating for the veteran's cervical spine 
disability from 10 percent to 20 percent, effective March 30, 
1999, the date of receipt of the claim.  An April 2000 rating 
action increased the rating for the veteran's cervical spine 
disability from 20 to 30 percent, effective March 30, 1999, 
the date of receipt of the claim.

4.  The evidence of record fails to show that the veteran's 
clinical signs and manifestations of his service-connected 
cervical spine disability was productive of symptomatology to 
warrant a 30 percent rating within the one-year period prior 
to March 30, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than March 30, 
1999, for an award of a 30 percent schedular rating for a 
cervical spine disability are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimants 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in November 2005, after the 
adjudication of his claim in the August 1999 rating decision 
at issue.  The Board notes, however, that VCAA notice prior 
to adjudication of claim would have been both a practical and 
a legal impossibility, because the VCAA was not enacted until 
November 2000. 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must state that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

In the present appeal, the veteran received Dingess notice in 
December 2008, pertaining to the downstream disability rating 
and effective date elements of his claim.

That notwithstanding, it is of controlling significance that 
after awarding the veteran a schedular rating for a cervical 
spine disability, he filed an NOD as to the effective date 
determination, and the RO sent the veteran a March 2003 
letter that advised him of the review process by a Decision 
Review Officer (DRO), which he did elect and participated in.  
The RO furnished the veteran an April 2000 SOC that addressed 
the effective date assigned following the grant of the 
schedular rating for a cervical spine disability, and that 
provided the veteran with the applicable law and with further 
opportunity to identify and submit additional evidence and/or 
argument in support of his appeal; which the veteran did when 
he filed his June 2000 substantive appeal.  See 38 U.S.C.A. 
§§ 5104(a), 7105(d)(1), 5103A (West 2002).  Under the 
circumstances of this case, VA fulfilled its obligation to 
assist and advise the veteran throughout the appeals process, 
and also afforded the veteran and his representative a fair 
opportunity to prosecute the appeal.

Similarly, the veteran and his representative's actions are 
indicative of actual knowledge given that they proffered 
specific arguments (i.e., the date when they believed it was 
factually ascertainable that an increase in the veteran's 
cervical spine disability had occurred), and they submitted 
evidentiary information concerning entitlement to an earlier 
effective date during the course of the appeal.  
Specifically, the veteran, by and through his representative, 
provided an NOD, lay statements, VA Form 9, and an appellate 
brief, which discussed the submitted evidentiary information 
and the possible date of entitlement to an earlier effective 
date in terms of the relevant law.  Hence, the Board finds 
that any deficiency with respect to the notice requirement is 
deemed harmless and nonprejudicial, because it did not affect 
the essential fairness of the adjudication, as demonstrated 
by the meaningful participation of the veteran and his 
representative throughout the appeals process.  See Dunlap v. 
Nicholson,  21 Vet. App. 112 (2007).

As to VA's duty to assist the veteran with the obtaining of 
evidence necessary to substantiate a claim, under 38 U.S.C.A. 
§ 5103A, the record also reflects that all existing evidence 
pertinent to the claim has been associated with the claims 
file.  The Board finds that these actions are sufficient to 
satisfy any duties to notify and assist owed him.  

In summary, all relevant facts have been properly developed 
with regard to the veteran's claim, and no further assistance 
is required in order to comply with VA's statutory duty to 
assist with the development of facts pertinent to the claim.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of this appeal in this Board 
decision.  Rather, remanding this case for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

II.  Earlier Effective Date

The method for determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of the application thereof."  
38 U.S.C.A. § 5110(a)(West 2002).  This statutory provision 
is implemented by regulation which provides that the 
effective date of an award of increased compensation will be 
the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1) (2007).  An 
exception to that rule applies, however, under circumstances 
where the evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.  In this regard, the law provides 
that the effective date of the award "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability occurred, if application is received within one 
year from such date."  38 U.S.C.A. § 5110(b)(2) (West 2002).  
See 38 C.F.R. § 3.400(o)(2) (2007).  See Harper v. Brown, 
10 Vet. App. 125, 126- 127 (1997) (holding that 38 C.F.R. 
§ 3.400(o)(2) is applicable only where the increase in 
disability precedes the filing of the claim and the claim is 
received within one year of the increase).  The term 
"increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. 
§ 3.400 means an increase to the next disability level."  
See Hazen v. Gober, 10 Vet. App. 511 (1997).

The date of receipt of the claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r) (2007).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. 3.1(p) 
(2007).  Any communication or action, indicating intent to 
apply for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, or 
others, may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155. 

The record reflects that the veteran filed a formal claim 
seeking entitlement to service connection for a cervical 
spine disability in December 1993.  That claim was granted in 
an August 1995 rating decision, which established service 
connection for a cervical spine disability and assigned an 
initial 10 percent rating, effective from December 3, 1993 
(the date of receipt of his original service-connection 
claim).  In August 1995, the RO sent the veteran notice of 
this determination and of his appellate rights.  The veteran 
did not appeal either the disability rating or the effective 
date assigned, as indicated by the record.  38 U.S.C.A. 
§ 7105(a), (b)(2), (c) (West 2002); 38 C.F.R. §§ 20.200, 
20.201 (2007).  As a result, this rating action, which was 
engendered by the December 1993 claim, became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 3.160(d) (2007).  Hence, an 
effective date as of the date of the December 1993 claim is 
not warranted.

The record discloses that no further correspondence pertinent 
to the claim was received from the veteran until March 30, 
1999, when he filed a new claim for an increase in rating for 
his service-connected cervical spine disability.  That claim 
was granted in an August 1999 rating decision, which 
increased the rating from 10 percent disabling to 20 percent 
disabling, effective from March 30, 1999 (the date of receipt 
of his increased rating claim).  In an April 2000 rating 
action, the RO increased the rating for the veteran's 
cervical spine disability from 20 to 30 percent, effective 
March 30, 1999.  The veteran timely perfected and limited the 
appeal to a challenge of the effective date assigned for the 
30 percent rating.  (See Veteran's Statements, dated April 
2000 and June 2000).

The Board has reviewed the evidence of record and considered 
the veteran's contentions with regard to his appeal for an 
earlier effective date.  Specifically, in his April 2000 NOD, 
the veteran essentially asserts that the effective date for 
the 30 percent schedular rating for his cervical spine 
disability should be retroactive to July 1998 or earlier.  
However, there is no evidence in the record that can be 
construed as a formal or informal claim for an increased 
rating prior to March 30, 1999.  Accordingly, the veteran did 
not file a claim with VA for an increased evaluation prior to 
March 30, 1999.
 
Since the veteran disagrees with the effective date assigned 
for the award of the 30 percent schedular rating for the 
cervical spine disability, the Board's consideration of this 
appeal now turns on whether this level of disability was 
demonstrated by the evidence of record within the one-year 
period preceding the date of receipt of his claim for 
increase; that is one year prior to March 30, 1999.  
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

The Board observes that, although there is a June 1984 health 
record that reflects that the veteran was tender to palpation 
of the paraspinal muscles over the right side of the C-4 and 
C-6 with complaints of stiffness and pain, this health record 
was on file and considered by the RO in its August 1995 
rating decision.  The RO determined that the evidence on file 
at that time did not support an initial rating higher than 10 
percent upon the grant of service connection for the cervical 
spine disability.  As aptly noted by the record, the veteran 
did not initiate an appeal of that rating decision following 
written notification in August 1995.  38 U.S.C.A. §§ 5104, 
7105(a)-(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.201.  
Thus, the effective date for a later increase in the 10 
percent rating must be determined in relation to a new claim 
for increased compensation.  See Suttmann v. Brown, 5 Vet. 
App. 127, 136 (1993) (holding that a claim for increase 
"based on facts different from the prior final claim" is a 
new claim).  In other words, since the RO's unappealed final 
rating decision in August 1995 is "determinative, as a 
matter of law, that the evidence then before it did not show 
entitlement [to an initial rating higher than 10 percent], 
the [veteran] is collaterally estopped from relitigating the 
same issue based on the same evidence, albeit for a different 
purpose."  Hazen v. Brown, 10 Vet. App. at 520.  Therefore, 
any later award of increased compensation, as to the cervical 
spine disability rating, must be based upon a new claim and, 
if the claim is granted (as occurred when the RO subsequently 
granted the 30 percent rating for the cervical spine 
disability in the April 2000 rating decision), the effective 
date for the increase may not be based solely upon the 
evidence considered in the prior final decision.

In this context, the Board determines that the "exception" 
to the general rule, as set forth in 38 U.S.C.A. § 5110(b)(2) 
and 38 C.F.R. § 3.400(o)(2), does not apply in that it was 
not "factually ascertainable" that the veteran's cervical 
spine disability had increased in severity within the one-
year preceding the date of the receipt of his new claim 
(filed in March 1999).  Since the June 1984 health record was 
considered as the basis for the award of service connection 
and the 10 percent rating assigned for the cervical spine 
disability, in the final unappealed rating decision of August 
1995, the Board is collaterally estopped from viewing that 
evidence any differently from the way the it had been 
reviewed by the RO in August 1995.  See Hazen v. Gober, 
supra.  For this reason, the June 1984 health record cannot 
provide the sole basis for a rating in excess of 10 percent 
for the cervical spine disability, within the one-year 
preceding March 30, 1999.

Accordingly, the Board determines that the evidence of record 
does not support a finding that the veteran's cervical spine 
symptoms were consistent with the schedular criteria for a 30 
percent rating during the year prior to the date he filed his 
March 30, 1999, claim for increase.  The appeal is denied.


ORDER

Entitlement to an effective date earlier than March 30, 1999, 
for the assignment of a 30 percent disability rating for a 
cervical spine disability, is denied. 
 

REMAND

Further, the VA has a duty to assist claimants in the 
development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. § 
5103A (West 2002 Supp. 2007).

The veteran is in receipt of disability benefit from the 
Social Security Administration (SSA).  However, the record 
does not reflect that efforts have been made to obtain these 
records.  Such efforts are required, pursuant to 38 C.F.R. § 
3.159(c)(2) (2007).  See also Baker v. West, 11 Vet. App. 
163, 169 (1998) (VA's duty to assist includes obtaining SSA 
records when the veteran reports receiving SSA disability 
benefits, as such records may contain relevant evidence). 


Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), as amended by 73 Fed. Reg. 
23,353-356 (April 30, 2008).  The letter 
should also notify the claimant that, to 
substantiate such a claim for an 
increased rating: 1)  the claimant must 
provide, or ask VA to obtain, medical or 
lay evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on the 
claimant's employment and daily life; 2)  
if the diagnostic code under which the 
claimant is rated contains criteria 
necessary for entitlement to a higher 
disability rating that would not be 
satisfied by the claimant demonstrating a 
noticeable worsening or increase in 
severity of the disability and the effect 
of that worsening on the claimant's 
employment and daily life (such as a 
specific measurement or test result), the 
Secretary must provide at least general 
notice of that requirement to the 
claimant; 3)  the claimant must be 
notified that, should an increase in 
disability be found, a disability rating 
will be determined by applying relevant 
diagnostic codes; and 4)  the notice must 
also provide examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask VA to obtain) 
that are relevant to establishing 
entitlement to increased compensation, as 
outlined in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).

2.  The Social Security Administration 
should be contacted, and all medical 
records associated with the veteran's 
award of disability benefits should be 
requested.  All records obtained pursuant 
to this request must be included in the 
veteran's claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  Then, the veteran should be afforded 
a VA examination, with an appropriate 
examiner, to determine the symptoms and 
severity of his folliculitis skin 
condition.  The examiner is also asked to 
address the following questions:
 
(a)	Is there 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas affected? 

(b)	Is systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, 
but not constantly, during the past 
12-month period?

(c)	Is more than 40 percent of the 
entire body or more than 40 percent of 
exposed areas affected?

(d)	 Is there constant or near-constant 
systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required 
during the past 12-month period?  

(e)	Is there any scarring?

(f)	If so, please describe the size of 
each scar (length and width) in inches 
or centimeters.  For each scar, the 
examiner should report whether the 
surface contour of the scar is 
elevated or depressed on palpation and 
whether the scar is adherent to 
underlying tissue.

(g)	  Is the skin of the scar hypo- or 
hyper-pigmented?

(h)	 Is the skin texture abnormal 
(irregular, atrophic, shiny, scaly, 
etc.)?

(i)	Is there any underlying soft tissue 
missing? 

(j)	Is the skin of the scar indurated 
and inflexible?  

(k)	Is there disfigurement with visible 
or palpable tissue loss or gross 
distortion or asymmetry of one feature 
or paired set of features (nose, chin, 
forehead, eyes (including eyelids), 
ears, cheeks, and lips)?

(l)	Is there a frequent loss of covering 
of skin over the scar? 

(m)	 Is the scar painful on objective 
examination? 

(n)	Does the scar limit the function of 
the part affected? 

Unretouched color photographs of the 
veteran's scars should be taken and the 
photos should be included with the 
examination report. 

The veteran's claims file should be made 
available to the examiner, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination. 
 
All tests and studies deemed necessary by 
the examiner should be performed.   
 
A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided an SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for a response.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


